Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  October 16, 2017

The Court of Appeals hereby passes the following order:

A18D0098. ANGEL TENNYSON v. WOODLAKE CLUB APTS.

      On July 12, 2017, in this dispossessory action, the magistrate court issued a
judgment and writ of possession to Woodlake Club Apartments. Defendant Angel
Tennyson thereafter filed a notice of appeal to the superior court, but the magistrate
court dismissed the notice of appeal as untimely on July 25, 2017. On August 7, 2017,
Tennyson filed in the Supreme Court of Georgia a notice of intent to apply for
certiorari, which was docketed as a discretionary application and thereafter
transferred to this Court. See Case No. S18D0016 (transferred August 24, 2017). We,
however, lack jurisdiction.
      Generally, “[t]he only avenue of appeal available from [a] magistrate court
judgment is provided by OCGA § 15-10-41 (b) (1), which allows for a de novo appeal
to the state or superior court.” Handler v. Hulsey, 199 Ga. App. 751, 751 (406 SE2d
225) (1991). This Court may only address magistrate court matters that already have
been reviewed by the state or superior court. See Westwind Corp. v. Washington Fed.
S & L Assn., 195 Ga. App. 411 (1) (393 SE2d 479) (1990); see also OCGA § 5-6-35
(a) (1), (a) (11). But here, the only orders in the application materials are those issued
by the magistrate court, which have not been reviewed by a state or superior court.
      Moreover, ordinarily, an application for discretionary appeal may be filed
within 30 days of entry of the order or judgment sought to be appealed. See OCGA
§ 5-6-35 (d). The underlying subject matter of an appeal, however, controls in
determining the proper appellate procedure. See Rebich v. Miles, 264 Ga. 467, 467-
468 (448 SE2d 192) (1994). The underlying subject matter here is a dispossessory
judgment. Under OCGA § 44-7-56, an appeal from a dispossessory judgment must
be filed within seven days of the date the judgment was entered. See Ray M. Wright,
Inc. v. Jones, 239 Ga. App. 521, 522-523 (521 SE2d 456) (1999). Tennyson’s
application was filed in the Supreme Court 13 days after the dismissal of her notice
of appeal and 26 days after entry of the magistrate court’s judgment. Accordingly, her
application is also untimely as to both magistrate court orders.
      For these reasons, this application is hereby DISMISSED. Woodlake Club
Apartments’ request for imposition of a frivolous-appeal penalty on Tennyson is
hereby DENIED.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        10/16/2017
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.